DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending in the application.  Claims 1-29 are withdrawn.  Claims 30 and 31 are currently under examination.
This office action is in response to the amendment filed on 11/30/2021.
All previous rejections not reiterated in this office action are withdrawn.  
Priority
The present application is a national stage of PCT/US16/23523, which has the filing date of 03/22/2016, which claims priority to provisional application 62/138,440.  A review of the provisional application ‘440 does not find support for the currently claimed invention in claims 30 and 31, namely, an endothelial cell comprising two or more transfected siRNA molecules that downregulate gene expression of two or more genes recited in claim 30. Nor does the ‘440 application has support for the specific combination of CIITA and CD58.  Therefore, the priority date of claims 30 and 31 is determined to be the filing date of the PCT/US16/23523, 03/22/2016.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 30 is amended to recite an endothelial cell comprising two or more transfected siRNA molecules that downregulate gene expression of two or more genes as recited (instead of downregulating a gene). However, the response does not indicate where the support in the specification for this amendment. A review of the specification does not find any support either.  Regarding claim 30, the response indicates that the support is found in paragraph [0194] and Figure 6B of the application. However, Figure 6B is a graph showing the high efficiency disruption of CD58 by CRISPR/Cas9, CIITA and CD58 sgRNA were multiplex together to generate CD58-HLA-DRA-CD31+ cells, as described by paragraph [0194].  This cited portion does not provide support for an endothelial cell that comprises two siRNA that downregulates CIITA and CD58.  Therefore, claims 30 and 31 are rejected for containing new matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Hering (US2016/0165861).
Hering disclose genetically modified cells with reduced protein expression of one or more first gene including NLRC5, and one or more second gene including CIITA (paragraph [0007], and paragraph [0008]). Hering disclose that cells, organs or tissues having different combination of disrupted genes can result in cells, organs and tissues that are less susceptible for rejection when transplanted into a recipient (paragraph [0121]).  Hering disclose that the cell with disruption may be obtained by administering siRNA to reduce the gene expression (paragraph [0123]).  Hering disclose that the cell having reduced expression of these gene includes endothelial cells (paragraph [0129], line 43). Therefore, the disclosure from Hering anticipates the claimed endothelial cell in claim 30. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hering, in view of Rose (Cellular and Molecular Life Sciences, 1998, Vol.54, pages 965-978).
The teaching from the Hering has been discussed above. However, Hering does not disclose CD58 is among one of the protein being reduced in the cell.
Rose teach that human endothelial cell utilize LFA3 (CD58)/CD2 pathways to stimulate T cells, which induced allograft rejection (page 972, lines 11-22).  Rose teach the immunological properties of endothelial plays a pivotal role in acute and chronic rejection following organ transplantation (page 975, 1st col, last paragraph, and Figure 4 and legend).
It would have been obvious to an ordinary skilled in the art to additionally reduce the expression of CD58 in modified cells taught by Hering based on combined teaching from Hering and Rose. The ordinary skilled in the art would be motivated to do so because Rose teach CD58/CD2 interaction stimulates T cells which result in allograft rejection.  The ordinary skilled in the art would recognize that reduce the expression of CD58, among other proteins, in the endothelial cell, would result in less susceptible of the cells to T cell mediated rejection when transplanted to a recipient.  The level of skill in the art is high. Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to design siRNA directed to CD58 and transfect said siRNA to the endothelial cell taught by Hering. Therefore, the claimed invention of claim 31 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636